PER CURIAM.
U.S. Bank National Association concedes that it filed an incorrect original note in securing a final judgment of mortgage foreclosure against the Arzoumanians’ property. The concession affects three of the four issues raised on appeal of the final judgment of mortgage foreclosure, and U.S. Bank agrees that the judgment may be reversed pursuant to Florida Rule of Appellate Procedure 9.315(b).
As to the remaining issue raised by the Arzoumanians concerning the failure of the trial judge to recuse herself, we have reviewed the motion to recuse and the Ar-zoumanians’ argument and find that the motion and argument are without merit. Therefore, we affirm on this issue pursuant to Florida Rule of Appellate Procedure 9.315(a).
In sum, the final judgment is reversed, and the sale conducted pursuant to the foreclosure is vacated. The case is remanded for further proceedings.
REVERSED AND REMANDED for further proceedings.
GUNTHER, WARNER and STEVENSON, JJ., concur.